DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2-4 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 2 depends form claim 1, and claims 4 and 5 which are presented after claim 2. Claim 3 depends form clams 1 and 2, which then would further depend from claims 4 and 5. Claim 4 depends form claims 1 and 3, which would the further depend from claims 2, 4 and 5.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Presently, given the dependency issues, essential structural relationships and essential method steps fail to be present, leaving that which the Applicant deems as their invention indefinite.
Further, the claims must be in one sentence form only. 
Note the format of the claims in the patents cited.
Still further, functional language is used throughout the claims, such as “(that) allows”, “whose function is to”, “have the functionality of being able to”, etc. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 1 recites the limitation "the user" in lines 7.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a user.
Claim 2, line 2, the phrasing “characterized by: a) contain all… b) have a …c) have…” is indefinite. Please correct for grammatical and clarity purposes.
Further in claim 2, it is unclear if the Applicant intends all the exercises listed in section c to be executed.
Claim 2 further recites the limitation "the voice recognition functionality" in line 1 of section e.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of voice recognition.
Claim 3 recites the limitation "the intersections" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of intersections.
Further in claim 3, the phrase “placed in each of the intersections of; each fret of the instrument, with each of the instrument strings along 18 frets, said resins …” is indefinite. Please clarify what is intended by this limitation.
Claim 5 recites the limitation "the memory" in line 9 of section c.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a memory.
Claims 1-5 contain the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 
Lastly, the claims appear to be mixed type claims, wherein they claim a system, but then proceed to claim both a method and separate apparatuses or devices. Please clarify the intended type of claim. Currently, the claims improperly claim different subject-matter classes; claims cannot be directed to both a method and an apparatus.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 5 claims a process carried out by means of a program, and claims 2-4 depend in some form on claim 5.
Eligible subject matter includes process, machine, manufacture, or composition of matter. A program alone is a signal per se; but can be claimed in the form of instructions stored on computer readable medium.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Bartos (US 2011/0011241) in view of that which is well known in the art, supported by multiple US patent application publications cited below.
In terms of claim 1, Bartos teaches a comprehensive visual learning system for electric guitar and similar instruments, utilizing well known elements such as Bluetooth, or wireless communication, microcontrollers, electronic components, light emitting diodes and mobile devices, and includes a) a learning method integrated into an application for mobile devices that conations the methodology and knowledge that can be transmitted to a  user, b) a light emitting display device on the instrument fretboard (see Figures 9-20) comprising a microcontroller (15) and auxiliary components, c) a display device (see paragraphs [0033]-[0035] ad Figures 6 and 7) allowing the user to view a virtual “teacher” or example, with theory information or superimposed images, d) 
Bartos does not specifically teach the use of an augmented reality device, however, the examiner takes Official Notice of the equivalence of an augment reality device and the display device of Bartos and for their use in the art, and the selection of any of these known equivalents to would be within the level of ordinary skill in the art. Therefore, given the display device of Bartos shows the same information (i.e. teacher or reference, theoretical information and superimposed images) as the augmented device of the present claim, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use any known display device imparting said information with no fundamental difference. The user receives the necessary information regardless of the means. 
Still further, Bartos fails to explicitly teach the use of a battery device or other power supply. The use of rechargeable, portable or integrated power supplies are very well known in the art. Please see the US patent application publications to Badilla0Bradford (US 2018/0061266) (see paragraphs [0032] and [0042]), Chiu et al. (US 2011/0218022) (see paragraph [0068]), Sullivan (US 2010/0083807) (see 
As for claim 2, Bartos teaches the utilization of information with different leaning levels (see paragraphs 0049], [0050], [0057]  and [0061]), allowing a virtual “teacher” or reference performance to be watched via  a display system (see paragraph [0060]),, using wireless commination (see paragraphs [0031] and [0063])  to connect the system to the fretboard display, and the ability to provide feedback regarding a user’s performance (see paragraph [0053]). Therefore, obviousness stands for the reasons cited above.
As for claim 3, Bartos teaches a light matrix display on the fretboard of the instrument with similar functionality to the display device of the present claims (see paragraphs [0037] and [0040]-[0045]). Therefore, obviousness stands.
As for claim 4, the display device of Bartos again provides the same type of information, i.e. theory and practical information, to the user by virtual “teacher” or reference performance, as the claimed augmented reality device (see Bartos paragraphs [0033]-[0035] and Figure 6 and 7). Therefore, equivalence has been shown and obviousness stands. 
As for claim 5, Bartos teaches the use of electronic pickups (see paragraph [0036]) to provide information regarding a user’s performance and the ability to output feedback comparative date regarding said performance (see paragraph [0053]). Therefore, obviousness stands.
At least independent claim 1 can be further rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Daniels (US 2017/0358235).
Daniels teaches a learning method that can be implemented on a mobile device, a lighted display on an instrument fretboard (see Figures 30-32), the use of augmented reality to convey musical information to a user (see paragraphs [0067], [0081], [0088] and [0095]), a feedback device for providing comparative information to the user (see paragraphs [0089], [0091] and [0124]), and the ability to use wireless communication between elements (see paragraph [0010] and Figure3). Daniels fails to explicitly teach the use of a power supply such as a rechargeable battery, however, as discussed above, the use of such power supplies is well known in the art and would have been obvious to implement in the system of Daniels. 

Other pertinent prior art that should be noted by the Applicant: US patent application publications to Lee et al. (US 2011/0003638), Diaz (US 2007/0051226), Shaffer (US 2006/0236850) and Aoki et al. (US 2005/0183567).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/2/2021